Citation Nr: 0910740	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-36 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than 
February 18, 2000, for the award of service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to 
April 1970.  

This mater came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which effectuated a 
January 2003 Board decision granting service connection for 
PTSD.  In the January 2003 rating decision, the RO assigned 
an initial 30 percent rating for PTSD, effective February, 
18, 2000.  In March 2003, the Veteran disagreed with the 
initial 30 percent rating assigned by the RO, as well as with 
the effective date of the award of service connection for 
PTSD.  In May 2004 and May 2005, when the Veteran's claims 
file was before the Board for the adjudication of entitlement 
waiver of recovery of an overpayment of pension benefits in 
the calculated amount of 3,658 dollars, the Board remanded 
the issues of entitlement to an earlier effective date for 
the award of service connection for PTSD and entitlement to 
an initial rating in excess of 30 percent for PTSD to the RO 
for issuance of a statement of the case pertaining to those 
issues.  

In a November 2007 rating decision, the RO granted an 
initial 50 percent rating for PTSD.  In a statement of the 
case dated in November 2007, the RO addressed the issues of 
entitlement to an initial rating in excess of 50 percent for 
PTSD and entitlement to an effective date earlier than 
February 18, 2000, for the grant of service connection for 
PTSD.  The Veteran filed his substantive appeal as to both 
issues in November 2007, and the RO has certified his appeal 
to the Board.  

The issue of entitlement to an initial rating in excess of 
50 percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



Other matters

The record before the Board includes a December 2008 rating 
decision in which the RO granted an increased rating 
to 10 percent for residuals of a shell fragment wound of the 
left shin and leg, denied an increased (compensable) rating 
for residuals of a fracture of the right ankle, and denied 
and increased (compensable) rating for amebic dysentery and 
hook worm.  In the same rating decision, the RO denied 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.  In a letter dated in 
January 2009, the RO provided the Veteran with notice of its 
December 2008 rating decision and informed him of his 
appellate rights.  There is no indication in the claims file 
that the veteran has filed a notice of disagreement with any 
aspect of the December 2008 decision, and none of the issued 
decided therein is before the Board.  See Archbold v. Brown, 
9 Vet. App. 124 (1996) (a notice of disagreement initiates 
appellate review in VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of substantive appeal after statement of 
the case is issued) 

As noted earlier in the Introduction, at the time of its 
May 2005 remand, the issue of entitlement to waiver of 
recovery of an overpayment of pension benefits in the 
calculated amount of 3,658 dollars was before the Board.  The 
United States Court of Appeals for Veterans Claims (Court) 
had vacated and remanded a May 11, 2004, Board decision on 
that issue because the VA General Counsel had concluded that 
it appeared that the most recent volume of the claims file 
had been lost after the date of the Board's May 2004 
decision.  In the May 2005 remand, the Board requested that 
the RO make reasonable efforts to reconstruct the claims 
file, consider all evidence of record and if the benefits 
sought on appeal remained denied, the RO should issue a 
supplemental statement of the case.  There is no indication 
in the record as to any subsequent action by the RO on the 
issue of entitlement to waiver of recovery of an overpayment 
of pension benefits in the calculated amount 
of 3,658 dollars, and that issue is not before the Board at 
this time.  

The record also includes a January 2003 remand by the Board 
on a separate issue of entitlement to waiver of recovery of 
an overpayment of pension benefits in the calculated amount 
of 508 dollars.  In the remand, the Board requested that 
after completion of requested development that the RO 
readjudicate the claim, and if the benefit sought on appeal 
remained denied, the RO should issue a supplemental statement 
of the case.  There is no indication in the record as to any 
subsequent action by the RO on the issue of entitlement to 
waiver of recovery of the an overpayment of pension benefits 
in the amount of 508 dollars, and that issue is not before 
the Board at this time.  


FINDINGS OF FACT

1.  In a decision dated in May 1999, the Board denied service 
connection for PTSD; the Veteran did not appeal that 
decision.  

2.  The next written communication from the Veteran seeking 
to reopen his claim for service connection for PTSD was 
received at the RO on February 18, 2000.  


CONCLUSIONS OF LAW

1.  The May 1999 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. §§ 511, 7104 
(West 2002); 38 C.F.R. § 20.1100 (2008).  

2.  The criteria for entitlement to an effective date earlier 
than February 18, 2000, for the award of service connection 
for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim, 
what evidence VA will seek to provide, and what information 
or evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice should be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In this case, the Board denied service connection for PTSD in 
a decision dated in May 1999.  In February 2000, which was 
prior to enactment of the VCAA, the RO received the Veteran's 
application to reopen his claim.  The RO denied reopening of 
the claim in a rating decision dated in April 2000, and the 
Veteran filed his notice of disagreement with that decision 
in May 2000.  The RO issued a statement of the case, and the 
Veteran perfected his appeal in June 2000.  In its decision 
dated in January 2003, the Board determined that new and 
material evidence had been received to reopen the claim and 
granted the claim for service connection for PTSD on its 
merits.  In its January 2003 rating decision, the RO 
effectuated the grant of service connection for PTSD with a 
30 percent rating and assigned an effective date of 
February 18, 2000.  As explained in the Introduction, the 
Veteran's disagreement with the initial rating and the 
effective date led to this appeal.  

As pertinent to this decision, it is clear that the Veteran 
is challenging effective date for the grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in cases where service 
connection has been granted and an initial disability rating 
and an effective date has been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose the notice is intended to 
serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  
Thus, because service connection has been granted, specific 
notice regarding effective dates is not required.  

Additionally, because there is no dispute concerning the 
relevant facts regarding as to whether the Veteran filed a 
claim to reopen his previously finally denied claim for 
service connection for PTSD prior to February 18, 2000, the 
matter of entitlement to an earlier effective date depends 
wholly on the interpretation of the pertinent statute and 
regulation, VCAA notice in also not required on this basis.  
The Court has held that when the interpretation of a statute 
is dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Based on the foregoing, it is the judgment of the Board that 
it may proceed with adjudication of the earlier effective 
date issue.  

Earlier effective date

As noted above, in a decision dated in May 1999, the Board 
denied service connection for PTSD.  The Veteran has not 
requested reconsideration of that decision, nor did he appeal 
to the Court, and that decision is final.  38 U.S.C.A. § 511; 
38 C.F.R. § 20.1100.  On February 18, 2000, the RO received a 
VA 21-4138, Statement in Support of Claim, in which the 
Veteran said, "[p]lease re-evaluate for s/c for PTSD."  
With his statement he enclosed a June 1999 VA outpatient 
record titled treatment plan review and noting he was a 
Vietnam veteran and had been in treatment of PTSD for the 
past year; the diagnosis included PTSD, and the psychiatrist 
stated that the Veteran was in need of further treatment.  
The Veteran later submitted a July 2000 VA outpatient record 
including a diagnosis of PTSD that the examiner related to 
the Veteran's service.  Eventually, in a decision dated in 
January 2003, the Board determined that evidence added to the 
record subsequent to the May 1999 decision was new and 
material evidence to reopen the claim; the Board then 
adjudicated the claim on the merits and granted service 
connection.  In the January 2003 rating decision that 
effectuated the Board's decision, the RO assigned an 
effective date of February 18, 2000, for the grant of service 
connection.  The Veteran disagreed with the effective date 
and perfected his appeal as to that issue.  He has not made 
any specific argument in this regard.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In particular, with 
respect to cases in which new and material evidence is 
received after final disallowance of a claim, the effective 
date for service connection is the date of receipt of new 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(2).  Further, in terms of a reopened 
claim, the effective date for service connection is the date 
of receipt of the reopened claim or date entitlement arose, 
whichever is later, with certain exceptions not relevant in 
this case.  38 C.F.R. § 3.400(r).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.151(a) (2008).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2008).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r) (2008).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims-formal and 
informal-for benefits.  VA is required to identify and act 
on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 
38 C.F.R. §§ 3.1(p), 3.155(a) (2008); see Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).

As outlined above, the Board denied service connection in a 
May 1999 decision, and that decision is final.  Further, the 
Veteran has not sought revision of the decision based on a 
motion of clear and unmistakable error.  Accordingly, the 
May 1999 Board decision is a bar to an effective date for the 
award of service connection for PTSD earlier than the date of 
the decision.  38 C.F.R. § 3.400.  

It is not in dispute that the next written communication from 
the Veteran seeking service connection for PTSD was received 
on February 18, 2000.  Under the controlling law and 
regulations (outlined above), the award of compensation based 
on the reopened claim may be no earlier than that date.  Id.  
Thus, as a matter of law, the appeal seeking an effective 
date prior to February 18, 2000, for the grant of service 
connection for PTSD must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

In reaching this decision, the Board notes that the effective 
date of service connection cannot be based on the date of the 
earliest medical evidence showing that the Veteran had PTSD 
that was related to service.  It must be based on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  See Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  


ORDER

Entitlement to an effective date earlier than 
February 18, 2000, for the award of service connection for 
PTSD is denied.  



REMAND

The remaining issue before the Board is entitlement to an 
initial rating in excess of 50 percent for PTSD, which means 
there must be adjudication of the severity of the Veteran's 
PTSD from the effective date of the service connection award 
in February 2000 to the present.  Medical records in the 
claims file indicate the Veteran has been receiving VA 
treatment for his PTSD on a continuing basis since the 1990s, 
but as to the appeal period, the claims file includes only 
one progress note dated in 2000, psychiatric progress notes 
dated from October 2002 to April 2007, plus a progress note 
dated in December 2007.  These are records that have been 
submitted by the Veteran.  Otherwise, the record includes VA 
psychiatric examination reports dated in March 2000 and 
October 2007.  At the March 2000 examination, the examiner 
diagnosed the Veteran as having an anxiety disorder and 
alcohol dependence, in remission; at the October 2007 
examination, the examiner diagnosed the Veteran has having 
PTSD and alcohol dependence in early remission, and the 
examiner assigned a GAF score of 55.  These results are in 
contrast to the available VA treatment records, which show 
continuing treatment for PTSD, including PTSD with depression 
or depressive features, GAF scores in the 40s, and consistent 
notes from the psychiatrist that it is his opinion that the 
Veteran is not able to work or get involved in gainful 
activities.  

The record currently includes VA mental health clinic records 
in the 1990s, but includes only one progress note dated in 
1999, and complete records for that year should be obtained.  
In addition, complete records for 2000, 2001, and 2002 should 
be obtained along with records dated from April 2007 to the 
present.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  

In addition, the Board notes that the claims folder includes 
a December 1995 letter from the Social Security 
Administration (SSA) to the Veteran in which SSA stated that 
its records indicated that he had been receiving SSA 
disability benefits since April 1992.  There is no indication 
that the RO has attempted to obtain these records.  Because 
the SSA's decision and the records upon which the agency 
based its initial determination as well as determinations 
regarding continuation of benefits may be relevant to VA's 
adjudication regarding the Veteran's PTSD disability rating 
(which is to be determined in light of the whole recorded 
history), VA is obliged to attempt to obtain and consider 
those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006) (failure to obtain SSA records in 
case involving initial rating for PTSD violated VA's duty to 
assist); see also Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992) (recognizing that VA's duty to assist included 
obtaining and reviewing an SSA decision and all such SSA 
records and giving them appropriate consideration and 
weight).  In view of the foregoing, action should be taken to 
obtain and associate with the claims file a copy of the SSA 
decision and the medical records on which it was based as 
well as any medical records regarding determinations as to 
continuation of benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file VA medical records for the 
Veteran, including all VA mental health 
clinic records, for the periods from 
January 1999 to October 2002 and from 
April 2007 to the present.  

2.  Request the Veteran's medical and 
adjudication records from the SSA.  All 
efforts to obtain these records should 
be fully documented, and the SSA should 
be requested to provide a negative 
response if records are not available.  

3.  Then, after completion of any other 
development indicated by the state of the 
record, including a VA examination if 
warranted, readjudicate entitlement to an 
initial rating in excess of 50 percent 
for PTSD with consideration of the 
possibility of "staged" ratings in 
accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit 
sought on appeal remains denied, issue an 
appropriate supplemental statement of the 
case that addresses all evidence added to 
the record since the November 2007 
statement of the case.  The Veteran and 
his representative should be provided an 
opportunity to respond   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


